DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/8/2022 has been entered and made of record.
Acknowledgment 
Claim 14, canceled on 8/8/2022, are acknowledged by the examiner. 
Claims 1, 10, 12-13, 15-17, and 30-34, amended on 8/8/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection, the amendment filed on 8/8/2022 addresses the issue.  As a result, the drawing objection is withdrawn..
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 8/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 8/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
   


Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 32-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “encode quantum bits to be searched”. Except in claim 32, there is nowhere in the specification describes that the “quantum bits to be searched”. As a result, the claim limitation “encode quantum bits to be searched” is a new matter, which is not described in the application as originally filed. Claim 32 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this applications, claim 32 recites that “encode quantum bits to be searched”. Neither the specification nor the claim describe how the quantum bits to be searched. Therefore, the claim 32 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-13, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US Patent 8,242,428 B2), (“Meyers”), in view of Wang et al. (US Patent 9,335,605 B2), (“Wang”).
Regarding claim 1, Meyers meets the claim limitations, as follows:
A system (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6] for quantum information processing (i.e. system for Quantum Imaging Using Entangled Photons Pairs) [Meyers: col. 1, line 20-21] comprising: a light source ((i.e. a laser) [Meyers: col. 16, line 17; Fig. 6]; (i.e. laser light source) [Meyers: col. 16, line 3-4]) configured to provide a beam ((i.e. providing an entangled beam) [Meyers: col. 3, line 13-14]; (i.e. generated beam of photons through a thermalized light source) [Meyers: col. 19, line 47-48]) of entangled photons ((i.e. generated beam of photons through a thermalized light source) [Meyers: col. 19, line 47-48]; (i.e. a source of entangled photons) [Meyers: col. 3, line 13]); a detector ((i.e. a detector) [Meyers: col. 4, line 17; Fig. 6]; (i.e. a plurality of sensors) [Meyers: col. 15, line 52; Figs. 6-8]); at least one spatial light modulator (SLM) (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] comprising a plurality of discrete pixels (i.e. pixels of the SLM) [Meyers: col. 16, line 67] and configured to select one or more of said plurality of discrete pixels (i.e. Varying numbers of "on" illuminating pixels of the SLM were used) [Meyers: col. 16, line 66-67] to generate a resultant beam (i.e. generating a beam) [Meyers: col. 19, line 27] from said beam of entangled photons ((i.e. the beam
from laser 11 passes through an optional expansion lens 21 into a spatial light modulator 17A. The spatial light modulator forms the beam pattern depicted in insert A of FIG. 6) [Meyers: col. 13, line 6-9; Fig. 6]; (i.e. beam of photons) [Meyers: col. 19, line 47]; (i.e. the beam from laser 11 passes through an optional expansion lens 21 into a spatial light modulator 17A. The spatial light modulator forms the Bessel beam) [Meyers: col. 13, line 30-33; Fig. 7]); and at least one optical lens ((i.e. a lens will be used to) [Meyers: col. 6, line 14]; (i.e. a focusing lens 22 and polarizer 23) [Meyers: col. 13, line 13; Fig. 6]; (i.e. The terminology beam splitter includes polarizing beam splitters, such as the Wollaston prism, which use birefringent materials, splitting light into beams of differing polarization. The terminology "beam splitter further includes a half-silvered mirror (or pellicle) comprising for example a plate of glass with a thin coating of aluminium where approximately half of light incident at a 45 degree angle is transmitted, and the remainder reflected) [Meyers: col. 18, line 26-33; Fig. 6] – Note: Meyers discloses that the polarizer includes a beam splitter, which has a  half-silvered mirror (or pellicle) that can reflect a portion of the resultant light from the SLM back into the SLM) configured to project the resultant beam onto said detector (i.e. "quantum ghost imaging" includes imaging emerging from the correlation between the output of a bucket detector (or a plurality of bucket detectors) that collects light that interacted with an object with the output from a second, scanning point detector or a CCD array that is illuminated by the same source.) [Meyers: col. 17, line 39-44], wherein said at least one SLM (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] is configured to shape an intensity ((i.e. A quantum photon mathematical equation will project the reference light intensity from the initial pulse to a down-beam position and intensity value. This will be combined with "bucket" photon information (such as that exemplified in FIG. 4) for an ensemble of pulses to produce coincidence measurements needed for "ghost" Ladar imaging.) [Meyers: col. 12, line 4-9; Fig. 2]; (i.e. According to the Pittman article, a two-photon optical imaging experiment was performed to test the two-particle entanglement as described by Albert Einstein et al. (Einstein, Podolsky, Rosen), referenced above, to determine if there was a correlation in position and in momentum for an entangled two-photon system; using "test beam or path" and "reference beam or path" photon pairs. Specifically, an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 26-38]) of a waveform ((i.e. When the transmitter modulation waveform (LO voltage) is applied to the detectors, a photocurrent response is recovered at each detector that is the product or mixing of the LO and the modulated light waveforms.) [Meyers: col. 14, line 29-32]; (i.e. In the preferred embodiment shown in FIG. 2, a laser 11 sends out an amplitude modulated speckle light pattern that reflects and scatters due to target object 13. The returned and scattered light is collected by a first detector or sensor 14 at a distance D1. Detector 14 may be a bucket detector. A second detector or sensor 15, which also may be a bucket detector, is positioned at a distance D2 and receives scattered and reflected light. In a preferred embodiment, D1 is not equal to D2. The intensity versus time signals from the two detectors are compared to compute a phase shift between the two received signals at the first and second detectors 14 and 15. The phase shift is proportional to distance and unambiguous us to a 2 pi value of the phase shift; since in the case of a periodic signal having a period of2 pi, the signal repeats after 2 pi. The image is computed as a function of equivalent time delay from the laser to the object and back to the bucket detectors 14 and 15) [Meyers: col. 10, line 47-63; Fig. 2]) of said beam of entangled photons (i.e. beam of photons) [Meyers: col. 19, line 47-48], wherein shaping said waveform of said beam of entangled photons ((i.e. Alternatively or additionally, the secondary illumination can be provided with one or more beam manipulation components 930, for example, SLMs, beam steering mirrors or optics, acousto-optic deflectors, phase plates, adaptive optics, or any other optical components to achieve the desired manipulation, as illustrated in FIG. 9B. Thus, the beam manipulation components 930 can be provided between the secondary illumination source 914 and the beam separation module 906 so as to manipulate the light prior to combination with the primary illumination light 908 and scanning 936 by scanning module 910) [Hillman: col. 35, line 6-16]; (i.e. a system using entangled photon pairs in which a first part of entangled pair is sent towards a target while a second part is sent along a reference path for future measurement. If the first part of the entangled photon pair is absorbed or reflected by the target, it will effect a property (e.g., spin, polarization, transverse momentum, angular momentum, color) of the photon. The influence by the target is also reflected in the reference photons. By knowing the time of flight, one can determine the distance that the reference photon travels. Similarly, by identifying reference photons which exhibit changed characteristics (such as color, spin, polarization), one can determine the possible existence of a target or object in the target space; i.e., it can determined whether it is likely or unlikely that there was a target in the space based upon the reference path entangled photon that travelled during the same time period) [Meyers: col. 3, line 33-48]) comprises encoding quantum bits onto said beam of entangled photons. 
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
A system for quantum information processing comprising: a light source configured to provide a beam of entangled photons; a detector; at least one spatial light modulator (SLM) comprising a plurality of discrete pixels and configured to select one or more of said plurality of discrete pixels to generate a resultant beam from said beam of entangled photons; and at least one optical lens configured to project the resultant beam onto said detector, wherein said at least one SLM is configured to shape an intensity of a waveform of said beam of entangled photons, wherein shaping said waveform of said beam of entangled photons comprises encoding quantum bits onto said beam of entangled photons.
In the same field of endeavor Wang further discloses the claim limitations as follows:
wherein said at least one SLM is configured to shape an intensity of a waveform of said beam of entangled photons (i.e. In various aspects, the photon tunneling system 100 and/or waveform shaping system 1300 may be incorporated into a 35 variety of devices including, but not limited to, microscopes and other imaging systems. Examples of devices that incorporate the photon tunneling system 100 and/or waveform shaping system 1300 in various aspects are described herein below. Although the examples described herein below describe devices incorporating the photon tunneling system 100, similar devices incorporating the waveform shaping system 1300 are also included in various aspects) [Wang: col. 30, line 32-42],  
encoding quantum bits onto said uniform beam of entangled photons (i.e. FIG. 12 is a graph comparing the fluorescence intensity of fluorescent quantum dots as a result of illumination by light beams having a uniform phase distribution) [Wang: col. 4, line 34-36; Fig. 12]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 2, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said detector comprises a photodetector (i.e. The CCD device 19 may optionally be a camera, photodetector array or a photographic device capable of imaging the beam pattern) [Meyers: col. 11, line 15-17; Fig. 3].   

Regarding claim 3, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said detector comprises a camera (i.e. The CCD device 19 may optionally be a camera, photodetector array or a photographic device capable of imaging the beam pattern) [Meyers: col. 11, line 15-17; Fig. 3].   

Regarding claim 4, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one optical lens (i.e. a lens will be used to) [Meyers: col. 6, line 14] comprises a first optical lens and a second optical lens (i.e. The modified light beam optionally passes through a focusing lens 22 and polarizer 23 onto target 13) [Meyers: col. 13, line 12-15; Figs. 5-7, 31], and wherein said second optical lens (i.e. polarizer 23) [Meyers: col. 13, line 14; Figs. 5-7, 31] is configured to project the resultant beam onto said detector ((i.e. A laser beam was expanded and transmitted through an SLM 17 A to impress on the laser beam profile the phase for a Bessel beam. Single-pixel photon bucket detectors 14, 15 were used to collect photons scattered and reflected from the object.) ([Meyers: col. 16, line 19-23; Fig. 31]; (i.e. FIG. 33 is an illustrative image of the coarse Bessel pattern illuminating the ARL target. A single-pixel, photon-counting bucket detector collected and measured the light reflected from the "ARL" target (FIG.4 and 31). These "bucket" measurements were then combined with the known Bessel illumination patterns (see insert A, FIG. 6) to generate an image of the object (FIG. 31)) [Meyers: col. 16, line 36-42; Figs. 4, 31, 33]).

Regarding claim 5, Meyers meets the claim limitations as set forth in claim 4.Meyers further meets the claim limitations as follow.
The system of claim 4 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second optical lens (i.e. a lens will be used to) [Meyers: col. 6, line 14] is configured to image said resultant beam onto said detector ((i.e. The modified light beam optionally passes through a focusing lens 22 and polarizer 23 onto target 13. For ease of understanding exemplary target 13 is has the letters "ARL" shown thereon, but the target may be of any nature or configuration. As depicted in FIG. 6, measurements from the illumination patterns reflected and/or scattered off opaque target 13 are received by detectors 14 and 15.) [Meyers: col. 13, line 12-19; Figs. 6]; (i.e. The CCD device 19 may optionally be a camera, photodetector array or a photographic device capable of imaging the beam pattern 12B.) [Meyers: col. 11, line 15-18; Fig. 3]). 
In the same field of endeavor Wang further discloses the claim limitations as follows:
wherein said second optical lens is configured to image said resultant beam onto said detector (i.e. The signal 128 may be detected by a detector 117 that includes a dichroic beam splitter 141 followed by a focusing lens 142 and an optical filter 146 positioned in front of a photodetector 143 as illustrated in FIG. 2.) [Wang: col. 16, line 46-50],  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 7, Meyers meets the claim limitations as set forth in claim 4.Meyers further meets the claim limitations as follow.
The system of claim 4 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said SLM creates an aperture (i.e. FIG. 7 is schematic system block diagram of a preferred embodiment according to the principles of the present invention comprising, inter alia, a spatial light modulator 17A and an aperture 25. The aperture diameter was 2 mm.) [Meyers: col. 7, line 13-16; Fig. 7] to select a small portion of said beam (i.e. A portion of the beam 12B is diverted to a charge coupled device 19 (which may, for example be a photographic imaging device) which records spatial information concerning light beam 12B) [Meyers: col. 12, line 42-45]. 

Regarding claim 8, Meyers meets the claim limitations as set forth in claim 7.Meyers further meets the claim limitations as follow.
The system of claim 7 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said aperture configuration on said SLM (i.e. FIG. 7 is schematic system block diagram of a preferred embodiment according to the principles of the present invention comprising, inter alia, a spatial light modulator 17A and an aperture 25. The aperture diameter was 2 mm. The aperture may be 27.8 cm from the SLM and 73.7 cm from the target) [Meyers: col. 7, line 12-16; Fig. 7] is scanned across said beam (i.e. an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp 35 magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 33-38].

Regarding claim 9, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] comprises a first SLM and a second SLM, and wherein said at least one optical lens (i.e. a lens will be used to) [Meyers: col. 6, line 14] comprises a first optical lens and a second optical lens (i.e. The modified light beam optionally passes through a focusing lens 22 and polarizer 23 onto target 13) [Meyers: col. 13, line 12-15; Figs. 5-7, 31].
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said at least one SLM comprises a first SLM and a second SLM, and wherein said at least one optical lens comprises a first optical lens and a second optical lens.
In the same field of endeavor Wang further discloses the claim limitations as follows:
a first SLM and a second SLM (i.e. spatial light modulators) [Wang: col. 5, line 35],  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 10, Meyers meets the claim limitations as set forth in claim 9.Meyers further meets the claim limitations as follow.
The system of claim 9 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second SLM  is configured (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] to modulate ((i.e. In the preferred embodiment shown in FIG. 2, a laser 11 sends out an amplitude modulated speckle light pattern that reflects and scatters due to target object 13) [Meyers: col. 10, line 47-49; Fig. 2];  (i.e. The terminology "ghost" relates to the feature that the spatial information is not reflected from the target but is either derived from the modulation of the laser beam in FIG. 2 or the spatial information obtained through the use of beam splitter 18 and detector 19 which records spatial information from a beam which has not "seen" or illuminated the target) [Meyers: col. 12, line 9-15; Figs. 2, 4]) said beam of entangled photons ((i.e. a system using entangled photon pairs in which a first part of entangled pair is sent towards a target while a second part is sent along a reference path for future measurement. If the first part of the entangled photon pair is absorbed or reflected by the target, it will effect a property (e.g., spin, polarization, transverse momentum, angular momentum, color) of the photon. The influence by the target is also reflected in the reference photons. By knowing the time of flight, one can determine the distance that the reference photon travels. Similarly, by identifying reference photons which exhibit changed characteristics (such as color, spin, polarization), one can determine the possible existence of a target or object in the target space; i.e., it can determined whether it is likely or unlikely that there was a target in the space based upon the reference path entangled photon that travelled during the same time period) [Meyers: col. 3, line 33-48]).
In the same field of endeavor Wang further discloses the claim limitations as follows:
wherein said second SLM (i.e. spatial light modulators) [Wang: col. 5, line 35],  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 11, Meyers meets the claim limitations as set forth in claim 9.Meyers further meets the claim limitations as follow.
The system of claim 9 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6],
wherein said first optical lens (i.e. A lens may be used to collect and focus the return photons) [Meyers: col. 10, line 45-46] maps said shaped waveform (i.e. When the transmitter modulation waveform (LO voltage) is applied to the detectors, a photocurrent response is recovered at each detector that is the product or mixing of the LO and the modulated light waveforms.) [Meyers: col. 14, line 29-32] onto said second SLM ((i.e. beam projected through a spatial light modulator (SLM)) [Meyers: col. 15, line 45-46]; (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58]), and wherein said second optical lens ((i.e. a lens will be used to) [Meyers: col. 6, line 14]; (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58]) maps said resultant beam onto said detector (i.e. A laser beam was expanded and transmitted through an SLM 17 A to impress on the laser beam profile the phase for a Bessel beam. Single-pixel photon bucket detectors 14, 15 were used to collect photons scattered and reflected from the object.) ([Meyers: col. 16, line 19-23; Fig. 31].
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 9, wherein said first optical lens maps said shaped waveform onto said second SLM, and wherein said second optical lens maps said resultant beam onto said detector.
In the same field of endeavor Wang further discloses the claim limitations as follows:
wherein said first optical lens maps said shaped waveform (i.e. In various aspects, the photon tunneling system 100 and/or waveform shaping system 1300 may be incorporated into a 35 variety of devices including, but not limited to, microscopes and other imaging systems. Examples of devices that incorporate the photon tunneling system 100 and/or waveform shaping system 1300 in various aspects are described herein below. Although the examples described herein below describe devices incorporating the photon tunneling system 100, similar devices incorporating the waveform shaping system 1300 are also included in various aspects) [Wang: col. 30, line 32-42]; 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 12, Meyers meets the claim limitations as set forth in claim 11.Meyers further meets the claim limitations as follow.
The system of claim 11 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second optical lens (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58] focuses a first set of a plurality of selected pixels (i.e. A lens may be used to collect and focus the return photons) [Meyers: col. 10, line 45-46] of said SLM (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58] onto a single pixel of said detector (i.e. The laser beam emitted from the semiconductor laser 11 may 20 be collected and focused to project a beam sufficiently wide to encompass or flood illuminate the downrange target and be reflected into a linear detector array, or for a single pixel, focused to a small spot and aligned to intersect with the detector field of view (FOV)) [Meyers: col. 14, line 19-24].

Regarding claim 13, Meyers meets the claim limitations as set forth in claim 11.Meyers further meets the claim limitations as follow.
The system of claim 11 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second optical lens (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58] focuses a first set of a plurality of selected pixels (i.e. A lens may be used to collect and focus the return photons) [Meyers: col. 10, line 45-46] of said SLM (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58] onto a plurality of pixels of said detector (i.e. The laser beam emitted from the semiconductor laser 11 may 20 be collected and focused to project a beam sufficiently wide to encompass or flood illuminate the downrange target and be reflected into a linear detector array, or for a single pixel, focused to a small spot and aligned to intersect with the detector field of view (FOV)) [Meyers: col. 14, line 19-24].

Regarding claim 32, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM is configured to (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] encode quantum bits to be searched.
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said at least one SLM is configured to encode quantum bits to be searched.
In the same field of endeavor Wang further discloses the claim limitations as follows:
 (i.e. FIG. 12 is a graph comparing the fluorescence intensity of fluorescent quantum dots as a result of illumination by light beams having a uniform phase distribution) [Wang: col. 4, line 34-36; Fig. 12]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 33, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM is configured (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] by varying a phase of the beam.
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said at least one SLM is configured by varying a phase of the beam.
In the same field of endeavor Wang further discloses the claim limitations as follows:
 (i.e. a random phase distribution (FIG. 11B), and an optimized phase distribution (FIG. 11C)) [Wang: col. 4, line 32-333; Fig. 11B-C]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Regarding claim 34, Meyers meets the claim limitations as set forth in claim 32.Meyers further meets the claim limitations as follow.
The system of claim 32 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], further comprising a second SLM (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6], said second SLM is configured to (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] perform an inverse amplitude amplification step to isolate a desired element (i.e. In the preferred embodiment shown in FIG. 2, a laser 11 sends out an amplitude modulated speckle light pattern that reflects and scatters due to target object 13. The returned and scattered light is collected by a first detector or sensor 14 at a distance D1. Detector 14 may be a bucket detector. A second detector or sensor 15, which also may be a bucket detector, is positioned at a distance D2 and receives scattered and reflected light. In a preferred embodiment, D1 is not equal to D2. The intensity versus time signals from the two detectors are compared to compute a phase shift between the two received signals at the first and second detectors 14 and 15. The phase shift is proportional to distance and unambiguous us to a 2 pi value of the phase shift; since in the case of a periodic signal having a period of2 pi, the signal repeats after 2 pi. The image is computed as a function of equivalent time delay from the laser to the object and back to the bucket detectors 14 and 15) [Meyers: col. 10, line 47-63; Fig. 2] of the quantum bits by reversing its phase and amplifying its amplitude about a mean ((i.e. Photocurrent from the detector is fed into a monolithic 50 ohm microwave amplifier whose output is then split into low and high gain channels and fed into the rf interface board 34. Here the low and high gain channels may be adjusted in gain and hard limited to protect the analog-to-digital convertors) [Meyers: col. 14, line 52-57]; (i.e. Systems have been developed based on the chirp, amplitude-modulated LADAR (CAML) architecture) [Meyers: col. 4, line 34-35; Figs. 31, 34]).
Meyers does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 32, further comprising a second SLM, said second SLM is configured to perform an inverse amplitude amplification step to isolate a desired element of the quantum bits by reversing its phase and amplifying its amplitude about a mean.
In the same field of endeavor Wang further discloses the claim limitations as follows:
(i.e. FIG. 12 is a graph comparing the fluorescence intensity of fluorescent quantum dots as a result of illumination by light beams) [Wang: col. 4, line 34-35; Fig. 12] by reversing its phase (i.e. the wavefront of the phase-conjugated beam 125 essentially duplicates the distribution of amplitude of the signal beam 122 and reverses its phase variation and propagation direction, optical reversibility predicts that the phase-conjugated beam 125 will back-trace the trajectory of the signal beam 122 and converge to the ultrasound focus 704, thereby achieving optical focusing into the scattering medium 113) [Wang: col. 20, line 33-40].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Hillman with Wang to incorporate the waveform shaping system in the system.  
Therefore, the combination of Meyers and Hillman with Wang will enable focusing within the scattering medium by spatially tailoring the phase distribution of an illuminating beam using phase shifting arrays [Wang: col. 28, line 7-25].

Claims 6, 15, 17-21, 24, 26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US Patent 8,242,428 B2), (“Meyers”), in view of Wang et al. (US Patent 9,335,605 B2), (“Wang”), in view of Hillman (US Patent 10,061,111 B2), (“Hillman”).
 
Regarding claim 6, Meyers meets the claim limitations as set forth in claim 4.Meyers further meets the claim limitations as follow.
The system of claim 4 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second optical lens is configured to ((i.e. a focusing lens 22 and polarizer 23) [Meyers: col. 13, line 12-19; Figs. 6]) perform an optical Fourier transform onto said detector. 
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 4, wherein said second optical lens is configured to perform an optical Fourier transform onto said detector. 
In the same field of endeavor Hillman further discloses the claim limitations as follows:
wherein said second optical lens is configured to perform an optical Fourier transform onto said detector ((i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19]; (i.e. Alternatively or additionally, a mirror (not shown) can be provided at the image plane 610 to reflect the image to a detector, similar to the location of the SLM in FIG. 6G. In such a configuration, the detector 618 may detect the image without rotation) [Hillman: col. 30, line 53-58; Figs. 6A-6E]; (i.e. Alternatively or additionally, the secondary illumination can be provided with one or more beam manipulation components 930, for example, SLMs, beam steering mirrors or optics, acousto-optic deflectors, phase plates, adaptive optics, or any other optical components to achieve the desired manipulation, as illustrated in FIG. 9B. Thus, the beam manipulation components 930 can be provided between the secondary illumination source 914 and the beam separation module 906 so as to manipulate the light prior to combination with the primary illumination light 908 and scanning 936 by scanning module 910) [Hillman: col. 35, line 6-17; Fig. 24E]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components to perform Fourier transform.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19]. 

Regarding claim 15, Meyers meets the claim limitations as set forth in claim 9.Meyers further meets the claim limitations as follow.
The system of claim 9 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said first optical lens is configured to (i.e. a lens will be used to) [Meyers: col. 6, line 14] perform an optical Fourier transform and said first SLM is configured to (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] perform a spatial filter selecting Fourier modes.
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 9, wherein said first optical lens is configured to perform an optical Fourier transform and said first SLM is configured to perform a spatial filter selecting Fourier modes.
In the same field of endeavor Hillman further discloses the claim limitations as follows:
(i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19] (i.e. Alternatively or additionally, the one or more illumination optics and/or components of the beam conditioning module 120 may include beam conditioning components, such as wavelength selective filters, polarization selective or altering components, graduated neutral-density filters, modulators, etc) [Hillman: col. 14, line 17-22]  selecting Fourier modes (i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components in the system.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19].

Regarding claim 16, Meyers meets the claim limitations as set forth in claim 15.Meyers further meets the claim limitations as follow.
The system of claim 15 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said second SLM is configured to ((i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6]; (i.e. The image conditioning module 130 can also use other optics or components, such as, but not limited to mirrors and mirror combinations, prisms, gratings, deformable mirrors, and spatial light modulators (SLMs) that can redirect light to form an image at a specified position and orientation.) [Hillman: col. 18, line 54-58]), compare said Fourier modes.
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 15, wherein said second SLM is configured to compare said Fourier modes.
In the same field of endeavor Hillman further discloses the claim limitations as follows:
wherein said second SLM is configured to ((i.e. Alternatively or additionally, the secondary illumination can be provided with one or more beam manipulation components 930, for example, SLMs, beam steering mirrors or optics, acousto-optic deflectors, phase plates, adaptive optics, or any other optical components to achieve the desired manipulation, as illustrated in FIG. 9B. Thus, the beam manipulation components 930 can be provided between the secondary illumination source 914 and the beam separation module 906 so as to manipulate the light prior to combination with the primary illumination light 908 and scanning 936 by scanning module 910) [Hillman: col. 35, line 6-17; Fig. 24E]; (i.e. These may include mirrors, prisms, acousto-optic deflectors, electric lenses, spatial light modulators (SLM), beam steering mirrors or optics, flexible optical light guides or fibers, other types of adaptive optics, or any other mechanism for controlling the directions of outgoing and incoming light) [Hillman: col. 12, line 41-46]) compare said Fourier modes (i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19]; (i.e. This first Fourier model shows the 'ideal' resolution of the central point of a SCAPE scan, however an important feature of SCAPE's scan pattern is that its resolution will change as a function of the position within the field of view. This is caused by a combination of lens-based aberrations (such as coma), and the crossing angle between the excitation sheet and the effective 'detection cone'. Given the need to generate scanning beams with high resolutions over large fields of view, to assess these effects we used a simplified PSF model based on rotating Gaussian beams, which primarily captures the effects of crossing angle rather than lens aberrations (although individual points were compared to the Fourier model for validation)) [Hillman: col. 106, line 26-38]; (i.e. Comparing 'full aperture' to 'half aperture' detection, as
predicted by our Fourier model) [Hillman: col. 107, line 106-107]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components in the system.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19].

Regarding claim 17, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] comprises a third SLM configured to amplify a difference between said Fourier modes.
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said at least one SLM further comprises a third SLM configured to amplify a difference between said Fourier modes.
In the same field of endeavor Hillman further discloses the claim limitations as follows:
wherein said at least one SLM further comprises a third SLM configured to amplify a difference ((i.e. Alternatively or additionally, the secondary illumination can be provided with one or more beam manipulation components 930, for example, SLMs, beam steering mirrors or optics, acousto-optic deflectors, phase plates, adaptive optics, or any other optical components to achieve the desired manipulation, as illustrated in FIG. 9B. Thus, the beam manipulation components 930 can be provided between the secondary illumination source 914 and the beam separation module 906 so as to manipulate the light prior to combination with the primary illumination light 908 and scanning 936 by scanning module 910) [Hillman: col. 35, line 6-17; Fig. 24E]; (i.e. These may include mirrors, prisms, acousto-optic deflectors, electric lenses, spatial light modulators (SLM), beam steering mirrors or optics, flexible optical light guides or fibers, other types of adaptive optics, or any other mechanism for controlling the directions of outgoing and incoming light) [Hillman: col. 12, line 41-46]) between said Fourier modes (i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components in the system.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19].

Regarding claim 18, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] is configured to select one or more of said plurality of pixels  (i.e. Varying numbers of "on" illuminating pixels of the SLM were used) [Meyers: col. 16, line 66-67]  according to an output of said detector  (i.e. "quantum ghost imaging" includes imaging emerging from the correlation between the output of a bucket detector (or a plurality of bucket detectors) that collects light that interacted with an object with the output from a second, scanning point detector or a CCD array that is illuminated by the same source.) [Meyers: col. 17, line 39-44].
In the same field of endeavor Hillman further discloses the claim limitations as follows:
select one or more of said plurality of pixels according to an output of said detector (i.e. In the sixth embodiments or any other embodiments, the scanning-de-scanning assembly includes image-forming optics, with an optical axis, that, in scan mode, generate an intermediate real image of image light returned from said illumination planar beam and a detection module that images said intermediate real image, the light sensor including a linear or two-dimensional array of pixels onto which an image of said intermediate real image is focused. The detection module has an optical axis that is oblique to said image-forming optics optical axis, whereby one or selected ones of said pixels may function as a confocal pinhole or slit 65 in confocal mode and whereby, in scan mode, the angle between said detection module and image-forming optics optical axes is effective for correcting for variations in axial positions of points along said illumination planar beam that
are imaged by said detection module) [Hillman: col. 58, line 54 – col. 59, line 2]; (i.e. In certain embodiments, high pass filtering can be employed. A simple way to remove diffuse background signal that is known to not reflect the high-resolution structure of a given image plane is to use a spatial high pass filter or other shaped background subtraction tool to accentuate higher resolution structure. Equivalently, spatially low pass filtered data can also be subtracted. This method has been found to work well in practice, providing maximum intensity projections of similar quality to two-photon microscopy) [Hillman: col. 94, line 7-15]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to program the SLM selecting pixels according to output of the detector.  
Therefore, the combination of Meyers and Wang with Hillman will enable system generating images with good visual quality [Hillman: col. 94, line 7-15].

Regarding claim 19, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one optical lens is configured for (i.e. a lens will be used to) [Meyers: col. 6, line 14] translation (i.e. To achieve reasonable illumination coverage over the ensemble of measurements of the target area, the Bessel beam patterns were randomly translated) [Meyers: col. 16, line 26-28; Fig. 6].
In the same field of endeavor Hillman further discloses the claim limitations as follows:
wherein said at least one optical lens is configured for translation (i.e. For the real-lens case, with a Olympus XLUMPlanFl 20x/0.95W objective, the descan pattern is also adequate, although it has around 20 microns of wobble at the edges resulting from to the field curvature of the real achromatic lenses, and the slight translation of the polygon) [Hillman: col. 105, line 53 – 57].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components to perform translation operation.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19]. 

Regarding claim 20, Meyers meets the claim limitations as set forth in claim 19.Meyers further meets the claim limitations as follow.
The system of claim 19 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said translation of said lens allows detection of measurements (i.e. To achieve reasonable illumination coverage over the ensemble of measurements of the target area, the Bessel beam patterns were randomly translated) [Meyers: col. 16, line 26-28; Fig. 6] in at least two different optical planes (i.e. A preferred embodiment of the present invention provides the ability to obtain correct structured illumination (using, for example, speckles) and obtain accurate timing with many
repetitions so as to create a sufficiently large ensemble of measurements) [Meyers: col. 6, line 37-41].

Regarding claim 21, Meyers meets the claim limitations as set forth in claim 20.Meyers further meets the claim limitations as follow.
The system of claim 20 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said measurements (i.e. To achieve reasonable illumination coverage over the ensemble of measurements of the target area, the Bessel beam patterns were randomly translated) [Meyers: col. 16, line 26-28; Fig. 6] comprise an image (i.e. The preferred embodiment Ladar imaging of a complicated scene will render in focus all those parts of objects at a given range r = ct/2 where tis the time for a Ghost Ladar photon to travel to the object and return. Thus a 3D scene can be constructed from slices of in-focus images returned at each t between pulses) [Meyers: col. 6, line 25-30] and a defocused image ((i.e. there exists a need for a system using ghost image where feedback or measurement is not possible at the target area. Traditionally, imagers have collected two dimensional information on objects in the field of view. Addressing the additional need for range, Ladar systems have been developed to identify the range information at each pixel thus extending images to three dimensions) [Meyers: col. 5, line 6-13]; (i.e. A preferred embodiment has range imaging capability and scattering penetration associated with "Ghost-imaging.") [Meyers: col. 5, line 38-40]).
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said measurements comprise an image and a defocused image.
However in the same field of endeavor Hillman further discloses the claim limitations as follows:
wherein said measurements comprise an image and a defocused image (i.e. For the real-lens case, with a Olympus XLUMPlanFl 20x/0.95W objective, the descan pattern is also adequate, although it has around 20 microns of wobble at the edges resulting from to the field curvature of the real achromatic lenses, and the slight translation of the polygon. In practice, this wobble would defocus the descanned image on the camera) [Hillman: col. 105, line 53-59].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components to perform translation operation.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19]. 

Regarding claim 24, Meyers meets the claim limitations as set forth in claim 20.Meyers further meets the claim limitations as follow.
The system of claim 20 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said measurements comprise a near-field image (i.e. FIG. 25 is an illustration of an image constructed using a simulation showing a rendition of a plane integrated through a distance 15) [Meyers: col. 8, line 1-3; Fig. 25] and a far-field Fourier transform.
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 20, wherein said measurements comprise a near-field image and a far-field Fourier transform.
However in the same field of endeavor Hillman further discloses the claim limitations as follows:
a far-field Fourier transform (i.e.  Next we consider the diffraction-limited resolution of SCAPE, for which we utilized two different models. The first was based on a 3D Fourier optics analysis, following the method of Engelbrecht and Stelzer for calculation of a light-sheet imaging point spread function, and was used to generate the point spread function shown in FIG. 24e. This model was based on the geometry of the Olympus XLUMP lanFl 20x/0.95W lens (2 mm WD, 2.3 mm radius front aperture) and incorporated off-axis apertures at the pupil plane to generate an aberrated excitation light sheet (488 nm) and a detection point (530 nm) corresponding to our 'half aperture' polygon geometry Pe =a/2 as defined in FIG. 47a) [Hillman: col. 106, line 7-19]; (i.e. This first Fourier model shows the 'ideal' resolution of the central point of a SCAPE scan, however an important feature of SCAPE's scan pattern is that its resolution will change as a function of the position within the field of view. This is caused by a combination of lens-based aberrations (such as coma), and the crossing angle between the excitation sheet and the effective 'detection cone'. Given the need to generate scanning beams with high resolutions over large fields of view, to assess these effects we used a simplified PSF model based on rotating Gaussian beams, which primarily captures the effects of crossing angle rather than lens aberrations (although individual points were compared to the Fourier model for validation)) [Hillman: col. 106, line 26-38]; (i.e. Comparing 'full aperture' to 'half aperture' detection, as
predicted by our Fourier model) [Hillman: col. 107, line 106-107]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components in the system.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19].

Regarding claim 26, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said light source ((i.e. a laser) [Meyers: col. 16, line 17; Fig. 6]; (i.e. laser light source) [Meyers: col. 16, line 3-4]) is one of rotated and translated so that an average separation distance between adjacent photons in said entangled beam corresponds to a distance between pixels in said detector ((i.e. To achieve reasonable illumination coverage over the ensemble of measurements of the target area, the Bessel beam patterns were randomly translated in x and y on the SLM. The sum, or equivalently the average, of all the Bessel beams used for illumination were computed and are displayed in FIG. 30) [Meyers: col. 16, line 26-31; Figs. 6, 30] ; (i.e. As depicted in FIG. 6, measurements from the illumination patterns reflected and/or scattered off opaque target 13 are received by detectors 14 and) [Meyers: col. 13, line 16-18; Fig. 6]).

Regarding claim 30, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one optical lens (i.e. a lens will be used to) [Meyers: col. 6, line 14] magnifies said beam (i.e. an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 33-38], so that a beam feature originally separated by no more than one pixel is magnified to be spread out over more than one pixel (i.e. According to the Pittman article, a two-photon optical imaging experiment was performed to test the two-particle entanglement as described by Albert Einstein et al. (Einstein, Podolsky, Rosen), referenced above, to determine if there was a correlation in position and in momentum for an entangled two-photon system; using "test beam or path" and "reference beam or path" photon pairs. Specifically, an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 26-38].
Meyers and Wang do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said at least one optical lens magnifies said beam, so that a beam feature originally separated by no more than one pixel is magnified to be spread out over more than one pixel.
However in the same field of endeavor Hillman further discloses the claim limitations as follows:
a beam feature originally separated by no more than one pixel is magnified to be spread out over more than one pixel (i.e.  the image-forming module 126 produce a depth-resolved image with a magnification at or near 1x. In particular, the image conditioning  module 130 (together with optional field rotation module 128) can magnify the intermediate lx image so that the desired resolution in the final image corresponds to the size of individual pixels of the detector.) [Hillman: col. 18, line 47-55]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers and Wang with Hillman to install an additional optical components in the system.  
Therefore, the combination of Meyers and Wang with Hillman will enable system designers to implement desired features [Hillman: col. 35, line 6-16; col. 106, line 7-19].

Regarding claim 31, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said at least one SLM is configured (i.e. a spatial light modulator) [Meyers: col. 7, line 11; Fig. 6] as a function of measurements (made in said detector (i.e. FIG. 33 is an illustrative image of the coarse Bessel pattern illuminating the ARL target. A single-pixel, photon-counting bucket detector collected and measured the light reflected from the "ARL" target (FIG.4 and 31). These "bucket" measurements were then combined with the known Bessel illumination patterns (see insert A, FIG. 6) to generate an image of the object (FIG. 31)) [Meyers: col. 16, line 36-42; Figs. 4, 31, 33].

Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US Patent 8,242,428 B2), (“Meyers”), in view of Wang et al. (US Patent 9,335,605 B2), (“Wang”), in view of Hillman et al. (US Patent 10,061,111 B2), (“Hillman”), in view of Lee et al. (US Patent 8,174,932 B2), (“Lee”).

Regarding claim 22, Meyers meets the claim limitations as set forth in claim 20.Meyers further meets the claim limitations as follow.
The system of claim 20 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein a difference between respective measurements in the two different optical planes is used (i.e. The scanning/de-scanning apparatus is positioned to scan and de-scan, respectively, the image and illumination beams such that the planar illumination beam sweeps through a volume proximate said objective front end and such that a focus on the planar illumination beam is maintained on a detector, where by multiple planar illumination beam planes are defined by the sweep, the planes being infinite series of instances or discrete instances. The adjustment mechanism allows the spacing of one or more lenses to be adjusted to allow the proximal spacing and angles between adjacent instances of said planes to be adjusted) [Hillman: col. 64, line 42-53] to reconstruct a property of a joint distribution function. 
Meyers, Wang, and Hillman do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 20, wherein a difference between respective measurements in the two different optical planes is used to reconstruct a property of a joint distribution function.
In the same field of endeavor Lee further discloses the claim limitations as follows:
((i.e. FIG. 7 shows a plot of a three-dimensional joint probability distribution function along the maximum-likelihood time difference of arrival hyperboloid determined in accordance with embodiments of the present invention) [Wang: col. 1, line 64-67; Fig. 7]; (i.e. determining a three-dimensional coordinate location of the object using the computing device, wherein the three-dimensional coordinate location corresponds to the maximum of a joint probability distribution characterizing
the probability of the acoustic observations emanating from each coordinate location in the region of space and the probability of depth sensor observations corresponding to each coordinate location in the region of space) [Wang: col. 11, line 14-22; Fig. 7]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers, Wang, and Hillman with Lee to incorporate the method to determine a coordinate location of the object corresponding to the maximum of a joint probability distribution in the system.  
Therefore, the combination of Meyers, Wang, and Hillman with Lee will enable the system to determine a coordinate location of the object corresponding to the maximum of a joint probability distribution [Lee: col. 11, line 14-22].

Regarding claim 23, Meyers meets the claim limitations as set forth in claim 22.Meyers further meets the claim limitations as follow.
The system of claim 22 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said property is one of a phase and a degree of spatial entanglement (i.e. One pattern of bucket measurements is depicted in the insert B shown in FIG. 6. A correlation and phase difference calculation element 16 correlates the detection signals from detectors 14 and 15 to derive the three dimensional target information.) [Meyers: col. 13, line 19-23; Fig. 6].

Regarding claim 25, Meyers meets the claim limitations as set forth in claim 24.Meyers further meets the claim limitations as follow.
The system of claim 24 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein a difference between respective measurements in the two different optical planes is used (i.e. The scanning/de-scanning apparatus is positioned to scan and de-scan, respectively, the image and illumination beams such that the planar illumination beam sweeps through a volume proximate said objective front end and such that a focus on the planar illumination beam is maintained on a detector, where by multiple planar illumination beam planes are defined by the sweep, the planes being infinite series of instances or discrete instances. The adjustment mechanism allows the spacing of one or more lenses to be adjusted to allow the proximal spacing and angles between adjacent instances of said planes to be adjusted) [Hillman: col. 64, line 42-53] to reconstruct a property of a joint distribution function. 
Meyers, Wang, and Hillman do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 24, wherein a difference between respective measurements in the two different optical planes is used to reconstruct a property of a joint distribution function.
In the same field of endeavor Lee further discloses the claim limitations as follows:
((i.e. FIG. 7 shows a plot of a three-dimensional joint probability distribution function along the maximum-likelihood time difference of arrival hyperboloid determined in accordance with embodiments of the present invention) [Wang: col. 1, line 64-67; Fig. 7]; (i.e. determining a three-dimensional coordinate location of the object using the computing device, wherein the three-dimensional coordinate location corresponds to the maximum of a joint probability distribution characterizing
the probability of the acoustic observations emanating from each coordinate location in the region of space and the probability of depth sensor observations corresponding to each coordinate location in the region of space) [Wang: col. 11, line 14-22; Fig. 7]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers, Wang, and Hillman with Lee to incorporate the method to determine a coordinate location of the object corresponding to the maximum of a joint probability distribution in the system.  
Therefore, the combination of Meyers, Wang, and Hillman with Lee will enable the system to determine a coordinate location of the object corresponding to the maximum of a joint probability distribution [Lee: col. 11, line 14-22].

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US Patent 8,242,428 B2), (“Meyers”), in view of Wang et al. (US Patent 9,335,605 B2), (“Wang”), in view of Hillman et al. (US Patent 10,061,111 B2), (“Hillman”), in view of Mazur et al. (US Patent Application Publication 2016/0306258 A1), (“Mazur”).

Regarding claim 27, Meyers meets the claim limitations as set forth in claim 1.Meyers further meets the claim limitations as follow.
The system of claim 1 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said detector is configured to select pairs of entangled photons in said beam of entangled photons according to a separation distance threshold ((i.e. According to the Pittman article, a two-photon optical imaging experiment was performed to test the two-particle entanglement as described by Albert Einstein et al. (Einstein, Podolsky, Rosen), referenced above, to determine if there was a correlation in position and in momentum for an entangled two-photon system; using "test beam or path" and "reference beam or path" photon pairs. Specifically, an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 26-38]; (i.e. a system using entangled photon pairs in which a first part of entangled pair is sent towards a target while a second part is sent along a reference path for future measurement. If the first part of the entangled photon pair is absorbed or reflected by the target, it will effect a property (e.g., spin, polarization, transverse momentum, angular momentum, color) of the photon. The
influence by the target is also reflected in the reference photons. By knowing the time of flight, one can determine the distance that the reference photon travels. Similarly, by identifying reference photons which exhibit changed characteristics
(such as color, spin, polarization), one can determine the possible existence of a target or object in the target space; i.e., it can determined whether it is likely or unlikely that there was a target in the space based upon the reference path entangled photon that travelled during the same time period) [Meyers: col. 3, line 33-48]).
Meyers, Wang, and Hillman do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said detector is configured to select pairs of entangled photons in said beam of entangled photons according to a separation distance threshold.
However in the same field of endeavor Mazur further discloses the claim limitations as follows:
(i.e. The method also includes selecting mode pairs, and corresponding waveguide geometrical parameters, for which said figure-of-merit exceeds a predefined threshold) [Mazur: para. 0019].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers, Wang, and Hillman with Mazur to program the system to set up a threshold.  
Therefore, the combination of Meyers, Wang, and Hillman with Mazur will enable system to determine mode pairs accordingly [Mazur: para. 0019]. 

Regarding claim 28, Meyers meets the claim limitations as set forth in claim 27.Meyers further meets the claim limitations as follow.
The system of claim 27 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said separation distance threshold corresponds to at least one pair of entangled photons ((i.e. According to the Pittman article, a two-photon optical imaging experiment was performed to test the two-particle entanglement as described by Albert Einstein et al. (Einstein, Podolsky, Rosen), referenced above, to determine if there was a correlation in position and in momentum for an entangled two-photon system; using "test beam or path" and "reference beam or path" photon pairs. Specifically, an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 26-38]; (i.e. a system using entangled photon pairs in which a first part of entangled pair is sent towards a target while a second part is sent along a reference path for future measurement. If the first part of the entangled photon pair is absorbed or reflected by the target, it will effect a property (e.g., spin, polarization, transverse momentum, angular momentum, color) of the photon. The influence by the target is also reflected in the reference photons. By knowing the time of flight, one can determine the distance that the reference photon travels. Similarly, by identifying reference photons which exhibit changed characteristics (such as color, spin, polarization), one can determine the possible existence of a target or object in the target space; i.e., it can determined whether it is likely or unlikely that there was a target in the space based upon the reference path entangled photon that travelled during the same time period) [Meyers: col. 3, line 33-48]).
Meyers, Wang, and Hillman do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said separation distance threshold corresponds to at least one pair of entangled photons.
However in the same field of endeavor Mazur further discloses the claim limitations as follows:
wherein said separation distance threshold corresponds to at least one pair of entangled photons ((i.e. The method also includes selecting mode pairs, and corresponding waveguide geometrical parameters, for which said figure-of-merit exceeds a predefined threshold) [Mazur: para. 0019]; (i.e. using pairs of entangled photons) [Mazur: para. 0004]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers, Wang, and Hillman with Mazur to program the system to set up a threshold.  
Therefore, the combination of Meyers, Wang, and Hillman with Mazur will enable system to determine mode pairs accordingly [Mazur: para. 0019]. 

Regarding claim 29, Meyers meets the claim limitations as set forth in claim 27.Meyers further meets the claim limitations as follow.
The system of claim 27 (i.e. a lidar system) [Meyers: col. 12, line 38-39; Figs. 5-6], wherein said separation distance threshold corresponds to at least one pair of entangled photons ((i.e. According to the Pittman article, a two-photon optical imaging experiment was performed to test the two-particle entanglement as described by Albert Einstein et al. (Einstein, Podolsky, Rosen), referenced above, to determine if there was a correlation in position and in momentum for an entangled two-photon system; using "test beam or path" and "reference beam or path" photon pairs. Specifically, an aperture placed in front of a fixed detector was illuminated by a signal beam through a convex lens. A sharp magnified image of the aperture was found in the coincidence counting rate when a mobile detector was scanned in the transverse plane of the reference beam at a specific distance in relation to the lens) [Meyers: col. 2, line 26-38]; (i.e. a system using entangled photon pairs in which a first part of entangled pair is sent towards a target while a second part is sent along a reference path for future measurement. If the first part of the entangled photon pair is absorbed or reflected by the target, it will effect a property (e.g., spin, polarization, transverse momentum, angular momentum, color) of the photon. The influence by the target is also reflected in the reference photons. By knowing the time of flight, one can determine the distance that the reference photon travels. Similarly, by identifying reference photons which exhibit changed characteristics (such as color, spin, polarization), one can determine the possible existence of a target or object in the target space; i.e., it can determined whether it is likely or unlikely that there was a target in the space based upon the reference path entangled photon that travelled during the same time period) [Meyers: col. 3, line 33-48]).
Meyers, Wang, and Hillman do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein said separation distance threshold corresponds to at least one pair of entangled photons.
However in the same field of endeavor Mazur further discloses the claim limitations as follows:
wherein said separation distance threshold corresponds to at least one pair of entangled photons ((i.e. The method also includes selecting mode pairs, and corresponding waveguide geometrical parameters, for which said figure-of-merit exceeds a predefined threshold) [Mazur: para. 0019]; (i.e. using pairs of entangled photons) [Mazur: para. 0004]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Meyers, Wang, and Hillman with Mazur to program the system to set up a threshold.  
Therefore, the combination of Meyers, Wang, and Hillman with Mazur will enable system to determine mode pairs accordingly [Mazur: para. 0019]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488